 

 

Case 7:19-mj-03134 Document 1 Filed on 12/23/19 in TXSD Page 1 of 1

AO 91 (Rev 8/01) Criminal Complaint _ United States District Court

 

 

United States District Court DEC 2 8 201

SOUTHERN > DISTRICT OF _ TEXAS
, MCALLEN DIVISION

 

 

"UNITED STATES OF AMERICA
V. . CRIMINAL COMPLAINT

Jose Juan Estrada-Chable ,
Case Number: M-19- 9-3 3 uw

of

IAE = YOB: 1995 “ ver
; Mexico
(Name and Address of Defendant)

I, the undersigned complainant being duly sworn state the following is true and correct to the best of my

knowledge and belief. On or about December 24, 2019 in Hidalgo __ County, in

the Southern . District of Texas
(Track Statutory Language of Offense) ;
being then and there an alien who had previously been deported from the United States to Mexico i in pursuance of law, ‘and thereafter

. was found near Penitas, Texas, within the Southern District of Texas, the Attorney General of the United States and/or the Secretary
of Homeland Security, not theretofore having consented to a reapplication by the defendant for admission into the United States;

in violation of: Title __8 __United States Code, Section(s) 1326 (Felony)
I further state that I am a(n) Border Patrol Agent and that this complaint is based on the
following facts:

 

Jose Juan Estrada-Chable was encountered by Border Patrol Agents near Penitas, Texas on December 21, 2019. The investigating
agent established that the defendant was an undocumented alien and requested record checks. The defendant claims to have illegally
entered the United States on December 21, 2019, near Hidalgo, Texas. Record checks revealed the defendant was formally
deported/excluded from the United States on November 27, 2017 through Laredo, Texas. Prior to deportation/exclusion the defendant
was instructed not to return to the United States without permission from the U.S. Attorney General and/or the Secretary of Homeland
Security. On January 13, 2016 the defendant was convicted of Evading Arrest Detention With Vehicle and sentenced to three (3) years
probation.

Continued on the attached sheet and made a part of this complaint:

4

  
 

 

Complaint authprized by AUSA Ww AM \2 } 28 } / 4

; si ignature of Complal ant
Sworn to before me and subscribed in my presence, ‘ckel Go

, Printed Na TGs lainant
December 23, 2019 BS'297 oe ame of Complainan

Peter E Ormsby _U.S. Magistrate Judge . “E(

Name and Title of Judicial Officer : Signature of Judicial Officer

 
